DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to “claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 – in line 14, “the operation mode” lacks antecedent basis.
	Claim 5 – “the magnitude” line 2 lacks antecedent basis.
	Claim 6 – “the frequency” line 2 lacks antecedent basis.
	Claim 7 – in line 15, “the operation mode” lacks antecedent basis.
	Claim 5 – “the magnitude” line 2 lacks antecedent basis.
	Claim 6 – “the frequency” line 2 lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al(JP 3363510 cited by applicant, hereinafter Takashi).
	Claim 1 – Takashi teaches a vibration element having an elastic body -20- and an electromechanical energy conversion element -23A-, and a contact body -25- in contact with the vibration element -20-, one of the vibration element and the contact body being fixed, -25- at a predetermined position, and the other being a movable body which is movable in a predetermined direction, +/_ Z direction, paragraph [0100] and is also connected to an object to be driven, not shown paragraph [0108], the vibration actuator being configured to drive the object to be driven in the predetermined direction +/_ Z; and a control unit, inherently required to switch between the modes A and B set forth in Takashi configured to perform control such that the movable body is moved or vibrated in the predetermined direction by applying two-phase AC voltages to the 

Claim 2 – Takashi teaches the vibration element has protrusions -24- provided on the elastic body and in contact with the contact body -25- , and wherein the control unit causes the movable body to be moved, in the movement mode, in the predetermined direction, using thrust which is given to the contact body by a circular motion or an elliptical motion, paragraphs [0072] and [0073] on a tip end of each of the protrusion generated by applying two-phase AC voltages to the electromechanical energy conversion element, and the movable body to be vibrated, in the vibration mode, in the predetermined direction, using thrust which is given to the contact body by a reciprocating motion on the tip end of each of the protrusions generated applying two-phase AC voltages to the electromechanical energy conversion element all dependent on the AC phase applied, inherently controlled by a control unit.

Claim 3 – Takashi teaches an absolute value of a phase difference between the two-phase AC voltages in the movement mode is larger than 0° and not larger than 90°, paragraph [0072].



Claim 5 – Takashi teaches the control unit inherently causes the magnitude of the two-phase AC voltages to be changed in the vibration mode from mode A to mode B or from mode B to mode A.

Claim 6 - Takashi teaches the control unit inherently causes the frequency of the two-phase AC voltages to be changed between the movement mode and the vibration mode from mode A to mode B or from mode B to mode A.

Claim 7 - Takashi teaches a minute operation device: an object to be driven, not shown, see paragraph [0108]; a vibration actuator including a vibration element having an elastic body -20- and an electromechanical energy conversion element -23-, and a contact body -25- in contact with the vibration element, one of the vibration element and the contact body, -25-, being fixed at a predetermined position, and the other being a movable body which is movable in a predetermined direction +/_ Z and is also connected to the object to be driven, paragraph [0108], the vibration actuator being configured to drive the object to be driven in the predetermined direction; and a control unit, inherently required to switch between mode A and Mode B configured to perform control such that the movable body is moved or vibrated in the predetermined direction by applying two-phase AC voltages to the electromechanical energy conversion element to thereby excite predetermined vibrations in the vibration element, wherein the 

Claim 8 – Takashi teaches the vibration element has protrusions -24- provided on the elastic body -20- and in contact with the contact body -25-, and wherein the control unit, inherently present, causes the movable body to be moved, in the movement mode, in the predetermined direction, using thrust which is given to the contact body by a circular motion or an elliptical motion on a tip end of each of the protrusion -24- generated by applying two-phase AC voltages to the electromechanical energy conversion element, and the movable body to be vibrated, in the vibration mode, in the predetermined direction, using thrust which is given to the contact body by a reciprocating motion on the tip end of each of the protrusions generated applying two-phase AC voltages to the electromechanical energy conversion element, see paragraph [0016], [0025], [0030], [0036].

Claim 10 – Takashi teaches a method of controlling a minute operation device that drives a vibration actuator including a vibration element having an elastic body -20-and an electromechanical energy conversion element -23-, and a contact body -25- in contact with the vibration element, one of the vibration element and the contact body being fixed at a predetermined position -25-, and the other being a movable body -20- which is movable in a predetermined direction “Z” and is also connected to an object to 
Claim 11 – Takashi teaches the vibration element -20- has protrusions -24-provided on the elastic body -20- and in contact with the contact body -25-, and the method further comprising: causing the movable body -20- to be moved, in the movement mode, in the predetermined direction “Z”, using thrust which is given to the contact body by a circular motion or an elliptical motion, paragraph [0016] on a tip end of each of the protrusion -24- generated by applying two-phase AC voltages to the electromechanical energy conversion element, and causing the movable body to be vibrated, in the vibration mode, in the predetermined direction, using thrust which is given to the contact body by a reciprocating motion on the tip end of each of the protrusions generated applying two-phase AC voltages to the electromechanical energy conversion element, paragraph [0022].

Claim 13 – Takashi teaches a phase difference between the two-phase AC voltages in the vibration mode is +180° or -180°, paragraph [0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP3363510) in view of Tanaka(2013/0023052)
Claim 9 – Takashi teaches a device as claimed but does not teach the specific object to be moved, reciting only as “a driven body” paragraph [0108].
	Tanaka teaches using a piezoelectric motor for moving a pipette, see paragraph [0004].

	Such a combination would produce predictable results of the system of Takashi with the pipette of Tanaka replacing the unknown object (driven body) from paragraph [0108] of Takashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication 2008/0213899 teaches an oscillating injector but does not teach a vibration element as claimed.
US Patent Application Publication 2015/0111297 teaches a method of artificial insemination but does not teach a vibration element as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791